Title: To Thomas Jefferson from Adam Lindsay, 27 August 1793
From: Lindsay, Adam
To: Jefferson, Thomas



Dear Sir
Norfolk 27th. August 1793

I received your letter with a post note to the full amount due me. I should have acknowledged it before this but was in hopes of giving you  some intelligence from England as different Vessels were to sail from London for this port about the 1st. July.
Last evening came into Hampton Roads the Orian British Ship of 74 Guns from the West Indies she is part of a fleet of 3 Sail of the Line and five frigates come to Clear our Coast of Privateers one of which (the Sans Culottes) she has Captured and has with her. Should any thing particular happen shall do myself the pleasure to inform you. I Remain Dr. Sir Yr. very Hbl. Servt.

Adam Lindsay

